The opinion of the court below is affirmed on the grounds: (1) Under contracts to furnish stone to the United States.for a building, and to saw it, and cut and dress it, all as “ required,” the contractor may recover damages for enforced suspensions of and delays in the work by the United States, arising from doubts as to the desirability of completing the building with the stone, and on the site, which involved the examination of the foundation and the stone by several commissions. (2) A contract to furnish “ all of the dimension stone that may be required in the construction ” of a building does not include dimension stone used in “ the approaches or steps leading up into the building.”
Mr. justice Blatcheokd delivered the opinion of the Supreme Court, January 19, 1885.